TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00568-CR


Phillip Gary Farmer, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF PARKER COUNTY, 43RD JUDICIAL DISTRICT

NO. 14166, HONORABLE DON CHRESTMAN, JUDGE PRESIDING



O R D E R

PER CURIAM
This Court has been advised that on February 15, 2002, the district court found that
appellant is indigent and appointed counsel to represent him on appeal.  In light of the indigence
finding, appellant is entitled to appeal without paying the clerk's fee.  The district clerk is ordered
to tender the clerk's record for filing in this cause no later than March 27, 2002.
The motion for extension of time to file appellant's brief is dismissed as premature. 
Appellant's brief will be due thirty days after the clerk's record is filed.
It is ordered March 11, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish